Citation Nr: 1716881	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pain in the shoulders and neck, to include as a result of an undiagnosed illness due to service in Southwest Asia.

2.  Entitlement to service connection for allergic rhinitis, to include as due to exposure to environmental toxins in Southwest Asia.


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2000 to May 2001 and October 2007 to March 2009, to include service in Southwest Asia.  The Veteran had additional service in the Army National Guard.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

These matters were previously before the Board, most recently in February 2016, at which time the issues on appeal were remanded for additional development.  The case now returns to the Board for further appellate action.  

The issue of knee disability has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Neck and shoulder pain is presumed to be etiologically related to the Veteran's service in Southwest Asia.  

2.  Allergic rhinitis is not etiologically related to the Veteran's active service, to include exposure to environmental toxins in Southwest Asia.


CONCLUSIONS OF LAW

1.  Neck and shoulder pain is presumed to have been incurred in active service due to exposure to toxins in Southwest Asia.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2016).

2.  Allergic rhinitis was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Analysis

Neck and Shoulder Pain 

The Veteran asserts that he currently experiences muscle and joint pain in the neck and shoulder area and asserts that those symptoms developed because of his service in Southwest Asia.  A review of the Veteran's DD Form 214 shows that he served in Iraq from March 2008 until December 2008.  Therefore, the Board concedes that the Veteran has qualifying service in Southwest Asia.  

Service treatment records (STRs) are silent for complaints of, or treatment for neck and shoulder pain while the Veteran was in active service.  However, the Veteran has reported that he first experienced neck and shoulder pain while in active service and that the pain has continued since that time.  The Board notes that the Veteran is competent to report when he first experienced neck and shoulder pain and that the symptoms have continued.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in this respect.

At an August 2012 VA examination, the Veteran reported that he first started having aches and pains while serving in Iraq when getting in and out of his truck with his heavy pack.  The Veteran reported that his back, neck, and shoulders continued to ache with strenuous activity.   He reported that it even hurt to lift his infant child.  The examiner noted that the Veteran did not have any tenderpoints of fibromyalgia.  The examiner did not make a specific diagnosis to account for the Veteran's neck and shoulder pain at that time.  

At a January 2015 VA examination, the Veteran reported that he experienced discomfort in his shoulders and neck.  The examiner ruled out fibromyalgia.  The examiner noted the Veteran experienced chronic cervical pain.  No diagnosis was made for those symptoms.

At an October 2015 VA examination, the Veteran reported that he experienced an aching pain at the base of his neck and upper back region.  He reported that the pain was intermittent and he denied experiencing any specific neck injuries.  The examiner diagnosed trapezoid muscle strain by history.  The examiner opined that the Veteran's muscle pain was of a known etiology, trapezoid muscle strain and that it was very common based on normal wear and tear.    

In April 2016 the Veteran's claims file was sent to the VA Medical Center for an addendum opinion.  At that time, based on a review of available records, the opined that the Veteran's trapezius disability was not likely incurred in or aggravated by active service.  In this regard, the examiner noted that the Veteran's service treatment records (STRs) were silent for a treatment or a diagnosis of muscle strain while in service.  The examiner noted that while wearing heavy armor could lead to muscle strain, it would typically would have manifested in close proximity to the wearing of the armor and been relieved after not wearing the gear.

The Board finds that the VA examination and opinion reports of record are not adequate.  In this regard, the examiners have failed to sufficiently consider the lay testimony provided by the Veteran.  Further, they have not actually made a specific diagnosis of a disability that was not acute and transitory and so, subject to complete resolution without residual.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

In sum, the Veteran had service in Southwest Asia.  He has reported that he has had neck and shoulder pain since he was in service in Southwest Asia; and there is no pathology present to support a diagnosis of a chronic disability.  Therefore, the Board finds that the evidence for and against the claim is at least in equipoise, and reasonable doubt must be resolved in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for neck and shoulder pain is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Allergic Rhinitis

The Veteran asserts that he has allergic rhinitis as a result of his active service, to include as a result of exposure to environmental toxins in Southwest Asia.  

STRs show that the Veteran reported in April 2003 that he experienced seasonal allergies.  Additionally, in 2003 the Veteran reported being exposed to irritants such as fuel, truck and vehicle fumes, sand, and dust.  Post-Deployment Assessments from June 2004, September 2005, and November 2008, the Veteran did not report any symptoms consistent with a diagnosis of allergic rhinitis and he did not otherwise report he was experiencing allergy problems.  The Veteran did not report any issues or concerns with regards to allergies in his Statement of Medical Exam and Duty Status from December 2008.  

In August 2006, the Veteran was seen at the VA Medical Center for issues with allergies.  There is no indication from the record that those issues were related to the Veteran's active service at that time.  

At a January 2015 VA examination, the examiner confirmed the diagnosis of allergic rhinitis.  The examiner cited to the STRs and other treatment notes of record.  The examiner opined that it was less likely as not that the Veteran's allergic rhinitis was incurred in or caused by active service.  In this regard, the examiner noted that the Veteran's allergic rhinitis was a result of local exposure to allergens.

At an October 2015 VA examination, the Veteran reported he first started having trouble with allergies while in high school.  He reported that up until 2011, his symptoms had been well controlled with over-the-counter medication.  He reported that in 2011, when his symptoms stopped responding to over-the-counter medication, he sought treatment from an allergist.  At that time, the Veteran tested positive for a number of common indoor and outdoor allergens.  The examiner confirmed the diagnosis of allergic rhinitis.  

In an October 2015 addendum, the VA examiner opined that it was less likely as not that the Veteran's allergic rhinitis was aggravated by his active service.  In this regard, the examiner noted that as per history provided by the Veteran, he experienced problems with allergies prior to active service.  However, the examiner noted that the Veteran did not actually report experiencing issues with allergies during his active service.  Further, the examiner noted that the Veteran did not experience an increase in his symptoms until several years after his separation from active service and allergy testing at that time showed that the Veteran was allergic to several common indoor and outdoor.  

In April 2016, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  At that time, the examiner opined that the Veteran's allergic rhinitis was less likely as not incurred in or caused by active service.  In this regard, the examiner noted that the Veteran was not seen for complaints of allergy troubles while in active service.  The examiner noted that the Veteran was finally diagnosed with perennial allergic rhinitis in 2011 and that his persistent allergic rhinitis symptoms were due to current indoor and outdoor allergens (trees, grasses, weeds, molds, and dust mites). 

The various VA examination and opinion reports of record, when read in conjunction with each other, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieve-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there are no medical opinions to the contrary so, the VA examination and opinion reports are the most probative evidence of record.

The Veteran has continued to seek treatment for his allergic rhinitis, but nothing in his post service records indicate that the treatment providers have found any evidence to indicate that the allergic rhinitis is related to his active service, to include his service in Southwest Asia.  All indications are that the allergic rhinitis is from seasonal allergies, including indoor and outdoor toxins.

While the Veteran is competent to report symptoms of allergic rhinitis, he is not competent to link his current allergic rhinitis to active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of the layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson. 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for allergic rhinitis is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for neck and shoulder pain is granted.

Entitlement to service connection for allergic rhinitis is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


